              Case 21-50317-JTD    Doc 65-1   Filed 08/13/21   Page 1 of 18




                             Exhibit 1 to Order
                                  Settlement Agreement




DOCS_DE:235383.5
             Case 21-50317-JTD         Doc 65-1     Filed 08/13/21     Page 2 of 18




                       SETTLEMENT AGREEMENT AND RELEASE

        This Settlement Agreement and Release (this “Agreement”) is entered into as of July 28,
2021, by and among: (A) CL H Winddown LLC f/k/a CarbonLite Holdings, LLC (“CLH”), on
behalf of itself and its debtor affiliates (together, the “Debtors”); (B) Dr. Bahram Nour-Omid and
Learnicon LLC (together, the “Plaintiffs”); (C) Kim Jeffery and Faramarz Yousefzadeh (together,
the “Director Defendants”); (D) Force Ten Partners, LLC and Brian Weiss (together, the “CRO
Defendants”); and (E) Orion Energy Credit Opportunities Fund II, L.P., Orion Energy Credit
Opportunities Fund II PV, L.P., and Orion Energy Credit Opportunities Fund II GPFA, L.P.
(together, the “Orion Defendants”). The Debtors, the Plaintiffs, the Director Defendants, the CRO
Defendants, and the Orion Defendants are the “Parties” and each is a “Party”. Leon Farahnik and
LF Investment Holdings, LLC (together, the “Farahnik Defendants”) are not Parties for purposes
of this Agreement and are only signatories hereto with respect to, and are only bound by, Section
3 of this Agreement.

                                           RECITALS

       WHEREAS, on March 8, 2021, the Debtors commenced voluntary bankruptcy cases (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”),
which Chapter 11 Cases are jointly administered under Case No. 21-10527 (JTD);

       WHEREAS, on April 12, 2021, the Plaintiffs initiated an adversary proceeding designated
Adversary No. 21-50317 (JTD) (the “Adversary Proceeding”) through the filing of an original
Complaint (the “Original Complaint”) against CLH, the Director Defendants, the CRO Defendants,
the Orion Defendants, the Farahnik Defendants, and various “DOES” to be named;

       WHEREAS, CLH, the Director Defendants, the CRO Defendants, the Orion Defendants,
and the Farahnik Defendants filed separate motions to dismiss (the “Original Motions”) the
Original Complaint on various grounds;

       WHEREAS, on June 9, 2021, the Plaintiffs filed an Amended Complaint in the Adversary
Proceeding [Docket No. 24] (the “Amended Complaint”);

        WHEREAS, CLH, the Director Defendants, the CRO Defendants, the Orion Defendants,
and the Farahnik Defendants filed separate supplemental motions to dismiss the Amended
Complaint on various grounds and the Plaintiffs have filed an omnibus opposition to such motions
and to the Original Motions;

        WHEREAS, the Parties have decided to fully and finally resolve the disputes that currently
exist between them pursuant to the terms of this Agreement, and with respect to the Farahnik
Defendants the Plaintiffs have agreed to dismiss any claims in the Adversary Proceeding without
prejudice while reserving all of their rights, claims, and defenses against the Farahnik Defendants.
Similarly, all rights, claims, and defenses of the Farahnik Defendants against the Plaintiffs are
reserved following dismissal of the Adversary Proceeding;

        WHEREAS, the Parties agree that there is no just reason for delay under Federal Rule of
Civil Procedure 54(b), as made applicable by Federal Rule of Bankruptcy Procedure 7054, with
             Case 21-50317-JTD          Doc 65-1      Filed 08/13/21      Page 3 of 18




respect to the dismissal of the claims alleged in the Adversary Proceeding pursuant to the terms
of this Agreement.
                                           AGREEMENT

        NOW, THEREFORE, in consideration of the promises and agreements contained herein,
and for good and valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties (and the Farahnik Defendants solely as to Section 3 of this Agreement) agree as follows:

               Incorporation of Recitals.     The Recitals set forth above are incorporated by
reference.

                Agreement Effective Date. This Agreement shall become effective and binding on
each of the Parties once all of the Parties execute this Agreement, except that this Agreement shall
not be effective and binding with respect to the Debtors absent an Order of the Bankruptcy Court
approving this Agreement. The “Agreement Effective Date” shall be (a) with respect to all Parties
other than the Debtors, the date upon which this Agreement is fully executed and (b) with respect
to the Debtor, the date upon which a Bankruptcy Court order approving this Agreement (an
“Approval Order”) becomes final and non-appealable. Following execution of this Agreement by
all Parties, the Debtors shall promptly file a motion for an Approval Order pursuant to Federal
Rule of Bankruptcy Procedure 9019, and all other Parties shall support such motion as needed.
The Parties agree that the Adversary Proceeding shall be stayed as to the Debtors pending the
occurrence of the Agreement Effective Date or until the Bankruptcy Court denies the motion for
an Approval Order.

                Dismissal of Adversary Proceeding.

               (A)     Pursuant to Federal Rule of Civil Procedure 54(b), as made applicable by
                       Federal Rule of Bankruptcy Procedure 7054, promptly following the
                       applicable Agreement Effective Date as to all Parties and the Farahnik
                       Defendants other than the Debtors, and no later than five (5) business days
                       thereafter, the Plaintiffs shall prepare and file a stipulation of dismissal
                       regarding the Adversary Proceeding with prejudice as to all Parties for
                       which the Agreement Effective Date has occurred; provided, however, that
                       such dismissal shall be without prejudice as to the Farahnik Defendants.

               (B)     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), as made applicable
                       by Federal Rule of Bankruptcy Procedure 7041, promptly following the
                       applicable Agreement Effective Date as to the Debtors, and no later than
                       five (5) business days thereafter, the Plaintiffs shall prepare and file a notice
                       of dismissal with prejudice of the remaining claims in the Adversary
                       Proceeding against the Debtors.

               (C)     All Parties shall bear their own fees and expenses associated with the
                       Adversary Proceeding. All rights, claims, and defenses of the Plaintiffs
                       against the Farahnik Defendants are expressly reserved following dismissal
                       of the Adversary Proceeding.


                                                  2
              Case 21-50317-JTD         Doc 65-1      Filed 08/13/21     Page 4 of 18




               (D)     Subject to the occurrence of the applicable Agreement Effective Date, the
                       Farahnik Defendants consent to the dismissal of the Adversary Proceeding
                       against them without prejudice. All rights, claims, and defenses of the
                       Farahnik Defendants against the Plaintiffs are expressly reserved following
                       dismissal of the Adversary Proceeding. In addition, Plaintiffs and the
                       Farahnik Defendants agree that they shall bear their own fees and expenses
                       associated with the Adversary Proceeding.

               Withdrawal of Claims. Upon the occurrence of the Agreement Effective Date with
respect to the Debtors, any and all claims of the Plaintiffs, in any capacity, against the Debtors,
including any filed proofs of claim, shall be deemed withdrawn with prejudice and no such claims
may ever be asserted against the Debtors, their estates, or their successors and assigns in the future.

               Mutual Releases. Upon the occurrence of the applicable Agreement Effective Date,
other than with respect to the obligations set forth in this Agreement, and as good and valid
consideration for the Parties’ respective performance of the obligations set forth in this Agreement:

               A.      Release by Plaintiff Releasing Parties:

                       The Plaintiffs and their respective officers, directors, managers, members,
                       employees, advisory board members, investors, principals, representatives,
                       and affiliates (collectively, the “Plaintiff Releasing Parties”) hereby
                       release, waive, and discharge any and all claims, interests, obligations,
                       rights, suits, damages, causes of action, remedies, and liabilities
                       whatsoever, asserted or assertable by or on behalf of the Plaintiff Releasing
                       Parties, as applicable, whether known or unknown, foreseen or unforeseen,
                       existing or hereafter arising, in law, equity, or otherwise, against the Parties
                       for which the Agreement Effective Date has occurred, including when
                       applicable, the Debtors, the Director Defendants, the CRO Defendants, and
                       the Orion Defendants, and their respective officers, directors, managers,
                       members, employees, advisory board members, investors, principals,
                       representatives, and affiliates (collectively, the “Defendant Released
                       Parties”), arising from, related to, or in connection with the Debtors
                       (whether prepetition or postpetition), the Chapter 11 Cases, the Adversary
                       Proceeding, the allegations in the Original Complaint, the allegations in the
                       Amended Complaint, or the Plaintiffs’ claims reserved against the Farahnik
                       Defendants.

                       Plaintiff Releasing Parties further agree that their release of the Defendant
                       Released Parties shall be governed by the provisions of California Code of
                       Civil Procedure § 877. Plaintiff Releasing Parties agree to release and
                       discharge and protect the Defendant Released Parties from all claims for
                       contribution by any other party, person, individual, entity, company and/or
                       corporation against which any Plaintiff Releasing Party may assert a claim
                       or lawsuit arising out of, relating to, or in any way connected to the
                       occurrence that is the subject of the foregoing release, and to allow the
                       Defendant Released Parties to avoid having to appear at trial, defend, or

                                                  3
             Case 21-50317-JTD        Doc 65-1      Filed 08/13/21      Page 5 of 18




                      remain as an active party to any other lawsuit initiated by Plaintiff Releasing
                      Parties and involving the subject matter of the release.

              B.      Release by Defendant Releasing Parties

                      The Debtors, the Director Defendants, the CRO Defendants, and the Orion
                      Defendants and their respective officers, directors, managers, members,
                      employees, advisory board members, investors, principals, representatives,
                      and affiliates (collectively, the “Defendant Releasing Parties”) hereby
                      release, waive, and discharge any and all claims, interests, obligations,
                      rights, suits, damages, causes of action, remedies, and liabilities
                      whatsoever, asserted or assertable by or on behalf of the Defendant
                      Releasing Parties, as applicable, whether known or unknown, foreseen or
                      unforeseen, existing or hereafter arising, in law, equity, or otherwise,
                      against the Plaintiffs and their respective officers, directors, managers,
                      members, employees, advisory board members, investors, principals,
                      representatives, and affiliates (collectively, the “Plaintiff Released
                      Parties”), arising from, related to, or in connection with the Debtors
                      (whether prepetition or postpetition), the Chapter 11 Cases, the Adversary
                      Proceeding, the allegations in the Original Complaint, the allegations in the
                      Amended Complaint, or the Plaintiffs’ claims reserved against the Farahnik
                      Defendants.

                      Defendant Releasing Parties further agree that their release of the Plaintiff
                      Released Parties shall be governed by the provisions of California Code of
                      Civil Procedure § 877. Defendant Releasing Parties agree to release and
                      discharge and protect the Plaintiff Released Parties from all claims for
                      contribution by any other party, person, individual, entity, company and/or
                      corporation against which any Defendant Releasing Party may assert a
                      claim or lawsuit arising out of, relating to, or in any way connected to the
                      occurrence that is the subject of the foregoing release, and to allow the
                      Plaintiff Released Parties to avoid having to appear at trial, defend, or
                      remain as an active party to any other lawsuit initiated by Defendant
                      Releasing Parties and involving the subject matter of the release.

                California Civil Code Section 1542. In reaching this Agreement, each Party
(a) represents, warrants, and acknowledges, that he or it as applicable has been fully advised by
counsel of the contents of Section 1542 of the Civil Code of the State of California and
(b) expressly waives the benefits thereof and any rights that such Party may have thereunder (or
under any similar law). Section 1542 of the Civil Code of the State of California provides as
follows:

              A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
              CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO
              EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE AND
              THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY


                                                4
             Case 21-50317-JTD         Doc 65-1      Filed 08/13/21     Page 6 of 18




               AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR
               RELEASED PARTY.

Each Party acknowledges that such Party may hereafter discover claims or facts in addition to or
different from those which such Party now knows or believes to exist with respect to the subject
matter of the releases that, if known or suspected at the time of executing the releases, would have
materially affected this settlement. Nevertheless, each of the Parties waives any right, claim or
cause of action that might arise as a result of such different or additional claims or facts. Each of
the Parties acknowledges that such Party understands the significance and consequence of the
releases given and specifically waives any legal principle that limits general releases to known
claims only, such as California Civil Code Section 1542 (or any similar law).

                Covenant Not to Sue. Upon the occurrence of the applicable Agreement Effective
Date, each of the Plaintiff Releasing Parties and the Defendant Releasing Parties agrees that it will
not file, commence or otherwise assert, formally or informally, any claim, cause of action, or other
matter released under this Agreement against, as applicable, any of the Plaintiff Released Parties
or the Defendant Released Parties.

                 No Admissions. This Agreement, and the negotiation thereof, shall in no way
constitute, be construed as, or be evidence of an admission or concession of any violation of any
statute or law; of any fault, liability, or wrongdoing; or of any infirmity in the claims or defenses
of any of the Parties with regard to any of the complaints, claims, allegations, or defenses asserted
or that could have been asserted in connection with the subject matter of this Agreement or the
disputes described herein or settled or released hereby. This Agreement shall not be used, directly
or indirectly, in any way, in litigation or other proceedings between or involving any of the Parties
to prove liability or damages against any of the Parties, and this Agreement shall not be admissible
as evidence in any legal proceeding between or involving any of the Parties, other than in litigation
or a proceeding to enforce the terms of this Agreement or to provide evidence of the claims being
released.

                Notices. Unless otherwise specified, all notices required or permitted under this
Agreement shall be in writing and shall be delivered both by email and (1) hand or (2) prepaid
delivery service with package tracking capabilities. Such notices shall be addressed as follows (or
at such other addresses as shall subsequently be specified by like notice):

               A.      For notices (but not service of process) to the Debtors:

                       CL H Winddown LLC f/k/a CarbonLite Holdings LLC
                       c/o Force Ten Partners, LLC
                       5271 California Avenue, Suite 270
                       Irvine, CA 92617
                       Attn: Brian Weiss
                       Email: bweiss@force10partners.com

                               -and-



                                                 5
Case 21-50317-JTD     Doc 65-1       Filed 08/13/21     Page 7 of 18




      Pachulski Stang Ziehl & Jones LLP
      919 North Market Street, 17th Floor
      Wilmington, DE 19899-8705 (Courier 19801)
      Attn: Richard M. Pachulski, Esq., Maxim B. Litvak, James E. O’Neill
      Email: rpachulski@pszjlaw.com; mlitvak@pszjlaw.com;
      joneill@pszjlaw.com

 B.   For notices (but not service of process) to the Plaintiffs:

      Barnes & Thornburg LLP
      1000 N. West Street, Suite 1500
      Wilmington, DE 19801
      Attn: Thomas E. Hanson, Jr., Kevin G. Collins
      Email: thanson@btlaw.com; kcollins@btlaw.com

             -and-

      Michelman & Robinson, LLP
      10880 Wilshire Blvd., 19th Floor
      Los Angeles, CA 90024
      Attention: Sanford L. Michelman, Mona Z. Hanna, Howard I. Camhi,
      Alexander R. Safyan
      Email: smichelman@mrllp.com; mhanna@mrllp.com;
      hcamhi@mrllp.com; asafyan@mrllp.com


 C.   For notices (but not service of process) to the Director Defendants:

      Reed Smith LLP
      1201 North Market Street, Suite. 1500
      Wilmington, DE 19801
      Attn: Kurt F. Gwynne / Moshe Kupietzky
      E-mail: kgwynne@reedsmith.com; mkupietzky@reedsmith.com


 D.   For notices (but not service of process) to the CRO Defendants:

      Cozen O’Connor
      1201 N. Market Street, Suite 1001
      Wilmington, DE 19801
      Attn: Thomas J. Francella, Jr.
      Email: tfrancella@cozen.com




                                 6
             Case 21-50317-JTD           Doc 65-1     Filed 08/13/21     Page 8 of 18




               E.      For notices (but not service of process) to the Orion Defendants:

                       Young Conaway Stargatt & Taylor, LLP
                       1000 North King Street
                       Wilmington, DE 19801
                       Attn: Robert S. Brady, Edwin J. Harron, Kara Hammond Coyle
                       Email: rbrady@ycst.com; eharron@ycst.com; kcoyle@ycst.com

                               - and –

                       Latham & Watkins LLP
                       1271 Avenue of the Americas
                       New York, NY 10020
                       Attn: Eric Leon, Andrew Ambruoso, Mateo de la Torre,
                       Email: eric.leon@lw.com; andrew.ambruoso@lw.com;
                       mateo.delatorre@lw.com

               F.      For notices (but not service of process) to the Farahnik Defendants:

                       Smith, Katzenstein & Jenkins LLP
                       1000 West Street, Suite 1501
                       Wilmington, Delaware 19801
                       Attn: Kathleen M. Miller (ID No. 2898)
                       Email: kmiller@skjlaw.com

                               - and –

                       Wolf, Rifkin, Shapiro, Schulman, & Rabkin, LLP
                       11400 W. Olympic Blvd., 9th Floor
                       Los Angeles, CA 90064
                       Attention: Johnny White
                       Email: jwhite@wrslawyers.com

               Entire Agreement. This Agreement contains the entire understanding of the Parties
and supersedes all prior oral, written, or other understandings relating to the subject matter hereof,
and shall not be altered, amended, or otherwise modified except by a written instrument signed by
each of the Parties.

               GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF DELAWARE APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT AS GOVERNED BY THE
BANKRUPTCY CODE. Each Party hereto agrees that it shall bring any action or proceeding in
respect of any claim arising out of or related to this Agreement, in the Bankruptcy Court so long
as the Chapter 11 Cases are pending, or in the event not so pending, in the state or federal courts
located in the State of Delaware or other court of proper appellate jurisdiction in respect of the

                                                  7
             Case 21-50317-JTD         Doc 65-1     Filed 08/13/21     Page 9 of 18




foregoing (the “Chosen Courts”), and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen Courts; (b) waives
any objection to laying venue in any such action or proceeding in the Chosen Courts; and
(c) waives any objection that the Chosen Courts are an inconvenient forum or do not have
jurisdiction over any Party hereto.

                Specific Performance/Remedies. It is understood and agreed by the Parties that
money damages would not be a sufficient remedy for any breach of this Agreement by any Party
and each non-breaching Party shall be entitled to seek specific performance and injunctive or other
equitable relief (including attorney’s fees and costs) as a remedy for any such breach, in addition
to any other remedy to which such non-breaching Party may be entitled, at law or equity, without
the necessity of proving the inadequacy of money damages as a remedy, including an order of the
Chosen Court or the Bankruptcy Court requiring any Party to comply promptly with any of its
obligations hereunder. Each Party agrees to waive any requirement for the securing or posting of
a bond in connection with such remedy.

               Negotiation and Drafting; Voluntary Execution; Disclaimer of Reliance. Each
Party to this Agreement represents, warrants, and acknowledges to the other Parties hereto that:

               A.     this Agreement was drafted jointly by the Parties;

               B.     this Agreement is the result of arm's length negotiations between the Parties;

               C.     such Party is entering into this Agreement with full knowledge of any and
                      all rights that the Parties may have;

               D.     such Party has consulted with such Party’s own attorneys and fully
                      understands the terms hereof;

               E.     such Party has received, or has had made available to it, all information
                      necessary to make an informed judgment concerning the Agreement;

               F.     such Party has received legal advice from such Party’s own attorneys
                      regarding the advisability of entering into the settlement provided for herein
                      and is voluntarily executing this Agreement;

               G.     in negotiating and entering into this Agreement, such Party has not relied
                      on, and has not been induced by, any representation, warranty, statement,
                      estimate, communication, or information, of any nature whatsoever,
                      whether written or oral, by, on behalf of, or concerning the other Party or
                      any agent of the other Party, or otherwise, except as expressly set forth in
                      this Agreement, and no such representations have been made;

               H.     such Party expressly disclaims reliance upon any communication or
                      information, whether written or oral, between or among the Parties at any
                      time prior to and during the negotiation and execution of this Agreement;
                      and


                                                8
             Case 21-50317-JTD         Doc 65-1       Filed 08/13/21   Page 10 of 18




               I.      such Party affirmatively represents and acknowledges that it is relying
                       solely on the express terms contained within this Agreement.

                Bankruptcy Court Approval. With respect to the Debtors and the release of all
claims between the Debtors and the Plaintiffs, this Agreement and the occurrence of the Agreement
Effective Date is subject to and conditioned upon entry of an Approval Order. With respect to all
other Parties, this Agreement is binding upon full execution of this Agreement by all Parties other
than the Debtors.

               Successors and Assigns. This Agreement shall be binding upon the Parties hereto
and their respective affiliates, successors, and assigns.

              Severability. If any provision of this Agreement is found or held to be invalid or
unenforceable by a court or other decision-making body of competent jurisdiction, the remainder
of this Agreement shall remain valid and enforceable to the greatest extent allowed by such court
or body under law.

                No Third Party Beneficiaries. Except for the right of Plaintiff Released Parties and
the Defendant Released Parties to enforce the mutual released provided herein, this Agreement is
solely for the benefit of the Parties hereto, and no provision of this Agreement shall be deemed to
confer upon any third parties any claim, remedy, liability, reimbursement, cause of action, or other
right

                Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any Party shall not preclude
the simultaneous or later exercise of any other such right, power, or remedy by such Party.

               Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate and implement the terms of this Agreement.

               Headings. The headings of all sections of this Agreement are inserted solely for
the convenience of reference and are not a part of and are not intended to govern, limit, or aid in
the construction or interpretation of any term or provision hereof.

                Interpretation and Rules of Construction. This Agreement is the product of
negotiations among the Parties, and in the enforcement or interpretation hereof, is to be interpreted
in a neutral manner, and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or any portion hereof,
shall not be effective in regard to the interpretation hereof. The Parties were each represented by
counsel during the negotiations and drafting of this Agreement and continue to be represented by
counsel. In addition, this Agreement shall be interpreted in accordance with section 102 of the
Bankruptcy Code.

              Execution in Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts, each of which, when so executed, will be deemed an

                                                  9
            Case 21-50317-JTD        Doc 65-1      Filed 08/13/21   Page 11 of 18




original, but all such counterparts will constitute but one and the same document. Delivery by a
Party of an executed counterpart of a signature page to this Agreement by facsimile or PDF
documents sent by email will be effective as delivery of an original executed counterpart.
In addition, the Parties and the Farahnik Defendants consent to the execution of this Agreement
by an “electronic signature,” as that term is used in either the Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7006(5), or any
similar law.


                                   [Signature Pages Follow]




                                              10
           Case 21-50317-JTD       Doc 65-1    Filed 08/13/21     Page 12 of 18




       WHEREFORE, the Parties below (and the Farahnik Defendants solely as to Section 3 of
this Agreement) have entered into this Agreement as of the date listed above.

                                              DEBTORS:

                                              CL H WINDDOWN LLC (F/K/A
                                              CARBONLITE HOLDINGS LLC), ON
                                              BEHALF OF ITSELF AND ITS DEBTOR
                                              AFFILIATES

                                              By:
                                              Name:: Brian Weiss
                                              Title: Chief Restructuring Officer




                                              PLAINTIFFS:

                                              DR. BAHRAM NOUR-OMID




                                              LEARNICON LLC

                                              By:
                                              Name: Dr. Bahram Nour-Omid
                                              Title: Manager



                                              DIRECTOR DEFENDANTS:

                                              KIM JEFFERY




                                              FARAMARZ YOUSEFZADEH




                   [Signature Pages to Settlement Agreement and Release]
           Case 21-50317-JTD       Doc 65-1       Filed 08/13/21   Page 13 of 18

                                                                                           

       ,'%'E96&2CE:6D36=@H2?5E962C29?:<676?52?EDD@=6=J2DE@(64E:@? @7
E9:D8C66>6?E92G66?E6C65:?E@E9:D8C66>6?E2D@7E9652E6=:DE6523@G6

                                                    

                                                     
                                                      
                                                       
                                                   

                                              J                                
                                              $2>6 C:2?,6:DD
                                              ):E=6 9:67'6DECF4EFC:?8%77:46C
    
    

                                                

                                                       

                                                                                 
                                              
                                                 

                                              J                                
                                              $2>6 C29C2>$@FC%>:5
                                              ):E=6 #2?286C
    
    

                                                              
                                              
                                               

                                                                                 
                                              
                                              
                                                 ! !             

                                                                                 
                                              
                                              

                                              

                                    

           Case 21-50317-JTD       Doc 65-1    Filed 08/13/21     Page 14 of 18




       WHEREFORE, the Parties below (and the Farahnik Defendants solely as to Section 3 of
this Agreement) have entered into this Agreement as of the date listed above.

                                              DEBTORS:

                                              CL H WINDDOWN LLC (F/K/A
                                              CARBONLITE HOLDINGS LLC), ON
                                              BEHALF OF ITSELF AND ITS DEBTOR
                                              AFFILIATES

                                              By:
                                              Name: Brian Weiss
                                              Title: Chief Restructuring Officer




                                              PLAINTIFFS:

                                              DR. BAHRAM NOUR-OMID




                                              LEARNICON LLC

                                              By:
                                              Name: Dr. Bahram Nour-Omid
                                              Title: Manager




                                              DIRECTOR DEFENDANTS:

                                              KIM JEFFERY




                                              FARAMARZ YOUSEFZADEH




                   [Signature Pages to Settlement Agreement and Release]
Case 21-50317-JTD   Doc 65-1   Filed 08/13/21   Page 15 of 18
Case 21-50317-JTD     Doc 65-1    Filed 08/13/21   Page 16 of 18




                                 CRO DEFENDANTS:

                                 FORCE
                                   RCE TEN PARTNERS, LLC

                                 By:
                                    me: Brian Weiss
                                 Name:
                                 Title: Partner


                                 BRIAN WEISS
                                       W




                                 ORION DEFENDANTS:

                                 ORION ENERGY CREDIT
                                 OPPORTUNITIES FUND II, L.P., ORION
                                 ENERGY CREDIT OPPORTUNITIES
                                 FUND II PV, L.P., AND ORION ENERGY
                                 CREDIT OPPORTUNITIES FUND II
                                 GPFA, L.P.

                                 By:
                                 Name:
                                 Title:



                                 FARAHNIK DEFENDANTS:

                                 SOLELY WITH RESPECT TO SECTION 3
                                 OF THIS AGREEMENT:

                                 LEON FARAHNIK




                                 LF INVESTMENT HOLDINGS, LLC

                                 By:
                                 Name: Leon Farahnik
                                 Title:



      [Signature Pages to Settlement Agreement and Release]
Case 21-50317-JTD     Doc 65-1    Filed 08/13/21   Page 17 of 18




                                 CRO DEFENDANTS:

                                 FORCE TEN PARTNERS, LLC

                                 By:
                                 Name:
                                 Title:


                                 BRIAN WEISS




                                 ORION DEFENDANTS:

                                 ORION ENERGY CREDIT
                                 OPPORTUNITIES FUND II, L.P., ORION
                                 ENERGY CREDIT OPPORTUNITIES
                                 FUND II PV, L.P., AND ORION ENERGY
                                 CREDIT OPPORTUNITIES FUND II
                                 GPFA, L.P.

                                 By:
                                 Name: Nazar Massouh
                                 Title: CEO



                                 FARAHNIK DEFENDANTS:

                                 SOLELY WITH RESPECT TO SECTION 3
                                 OF THIS AGREEMENT:

                                 LEON FARAHNIK




                                 LF INVESTMENT HOLDINGS, LLC

                                 By:
                                 Name: Leon Farahnik
                                 Title:



      [Signature Pages to Settlement Agreement and Release]
Case 21-50317-JTD   Doc 65-1   Filed 08/13/21   Page 18 of 18
